The court did not err in overruling the motion for a new trial, for any of the reasons assigned.
                         DECIDED APRIL 25, 1946.
The defendant was convicted of the illegal manufacture of whisky. He filed his motion for a new trial on the general grounds and afterwards added a special ground, which assigned error on the charge of the court as to the law of confessions, whereas the evidence in the case did not warrant a charge on a confession. The court overruled this motion and error is assigned on this judgment. Succinctly and materially, the evidence for the State shows that a county policeman of Floyd County, in company with two revenue enforcement officers, visited a still site about 2 p. m. The plant consisted of two units of "groundhog type" stills, sitting side by side about "six or eight or ten feet apart." Both units were operated with the same equipment, using the same condensers and same caps, being of about 300 gallons capacity, and generally known as a distillery. The distillery was located at the head of a hollow sloping on both sides. As the officers approached the site, they surrounded the hollow. They could observe the distillery. At the distillery was the defendant, whom the officers saw pouring water in the condenser and later stirring mash in one of the units of the distillery. About this time the defendant's son went down the hill, carrying a stump of wood. When the son arrived at the distillery he sat down, apparently to rest, and when he arose the defendant began cutting up the stump. About this time the son discovered one of the officers. The defendant and his son ran away from the distillery, but were caught by the officers. The mash in one of the units of the distillery had just been "run," and was still steaming. A part of the equipment had been removed from it, apparently to be transferred to the other unit at which the defendant was seen stirring the mash. The officers found 17 1/2 gallons of distilled whisky at the distillery, a part of which the son had started to carry away. The defendant and his son, after their arrest, stated to the officers that the distillery belonged to them both and that no other person was interested therein.
1. As to the general grounds, counsel for the defendant contend that, since the whisky which was found by the officers had been distilled, before the officers arrived, from the unit of the distillery which the officers found steaming, and since *Page 756 
there had been no distillation of whisky in the other unit, there was no sufficient evidence to sustain a verdict of guilty. We do not think that under the facts of this case this position is tenable. It clearly appears from the evidence that each unit was a part of the entire distillery. Indeed, the State's evidence shows that this type of distillery often consists of "half a dozen" units. The jury were authorized to find, from all the facts and circumstances of this case, that the defendant beyond peradventure was operating the distillery. The defendant in his statement even admitted that he was at the still site and that he fled upon seeing the officers approaching.
The defendant introduced no evidence. In his statement he contended that he merely went to the still site to obtain a drink of whisky, and that he did not participate in its manufacture. There is no merit in the general grounds.
2. As to the special ground, under all the facts and circumstances of this case, it may be conceded that the statement of the defendant to the officers as to the ownership of the still may not have been a plenary confession. But, even in that event, we can not see that any harm resulted to the defendant from the court's charge upon confessions.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.